Citation Nr: 1732963	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  10-43 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 6, 1979 to September 26, 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In an October 2016 rating decision the RO provided a 70 percent rating for the Veteran's newly service-connected psychiatric disability, to include anxiety and depressive disorder, initially claimed as posttraumatic stress disorder (PTSD).  In March 2017, the RO issued another decision, which increased the Veteran's rating for his psychiatric condition to 100 percent disabling, from November 25, 2016.  

In June 2017, the VA received an informal hearing presentation (IHP) from the Veteran's representative contesting his rating of 70 percent rating prior to November 25, 2016.  Although the Veteran appeared to disagree with the assigned rating in October 2016, the statement expressing disagreement was not on the standardized VA Notice of Disagreement (NOD) form.  The time period to appeal the October 2016 decision has not yet expired; however, the June 2017 statement cannot be considered a NOD with the rating decision because an NOD will not be accepted in any other format, including on a different VA form.  See 38 C.F.R. § 20.201.  Consequently, as there is no formal NOD, the Board does not have jurisdiction over the claim and the Veteran is encouraged to file such if he disagrees with the rating and effective date assigned to his psychiatric disability.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Board's September 2016 decision/remand, the Board granted the Veteran's claim for service connection for a psychiatric disability.  As the Veteran's psychiatric disability was the Veteran's only service-connected condition, the Veteran's claim for a TDIU was concurrently remanded, pending the RO providing a rating for his psychiatric disability.  The RO was instructed to not only attempt to acquire any additional evidence with regards to the Veteran's claim, but also provide a rating for the Veteran's service-connected disability, and ultimately adjudicate the Veteran's request for TDIU by issuing a supplemental statement of the case (SSOC) before returning the matter to the Board.  The AOJ substantially accomplished the former, but it failed to adjudicate the Veteran's claim for a TDIU and issue a SSOC before returning the matter to the Board.  As such this matter must be remanded in order to issue an SSOC.

It is pointed out that while the RO issued an SSOC in March 2017, such only denied a rating in excess of 70 percent for the Veteran's service-connected psychiatric disability, prior to November 25, 2016.  As that SSOC does not speak to the Veteran's request for TDIU, the Board finds that such a determination remains pending. 

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's TDIU request.  If the benefit sought is not granted, provide the Veteran and his representative with a SSOC and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




